Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Rejection of claims 1 and 8-12 under 35 U.S.C. 103 and 112(b) has been withdrawn in response to applicant cancelling the claims.

Response to Arguments
Applicant’s arguments, filed 8/11/2022, with respect to claims 2 and 6 have been fully considered and are persuasive.  

Konolige alone, or in combination with Chitta, Koga, Wagner or Nomura does not teach all the limitations of claim 2 and 6, specifically:

With respect to claim 2: “generate object information of a grasped cuboid object from an image obtained by imaging the cuboid object grasped by the hand, the object information including a shape of the cuboid object” and “determine, based on the object information, whether an angle between a diagonal line on a side surface of the cuboid object and a vertical side of the side surface of the cuboid object is larger than a predetermined angle; when the angle is larger than the predetermined angle, determine that the grasped object is a subject of upside release that has high physical stability and low possibility of tipping over when released from above; and in response to the grasped object being the subject of upside release, calculate, as a release position of the grasped object, a position vertically above the placement position within a given distance”.
With respect to claim 6: “calculate at least a placement position among the placement position and a placement posture of the object in the container on the basis of a result of the search, wherein the processors calculate a pressing-plane score SCR by the following Expression: 

    PNG
    media_image1.png
    77
    373
    media_image1.png
    Greyscale

wherein STo represents an area of a pressed surface of the previously set object against which the new object is pressed, SFrom represents an area of a pressing surface of the new object pressing the previously set object, SSide represents an area of a side surface of the new object located in a direction intersecting a pressing direction, and Scom represents an area of contact between the previously set object and the new object, and the processors search for two surfaces with a higher pressing-plane score SCR to be the contact surface.”

Furthermore, no art was found in further search that teaches or suggests or renders obvious the
above limitations in combination with the other elements of the claim. Therefore claim 2 and claim 6 are
deemed novel.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664